VAUGHN, Judge.
Plaintiffs argue that testator intended to give a life estate to one of his children, E. H. Gaylord, and the remainder to his other three children, thereby excluding E. H. Gaylord. Judge Cowper held, in effect, that testator devised a life estate to E. H. Gaylord and the remainder to all of his children, including E. H. Gaylord. Judge Cowper was correct. Testator devised the remainder after the life estate to “all of my children.” E. H. Gay-lord, one of his children, was clearly included.
Affirmed.
Judges Brock and Hedrick concur.